Title: To Thomas Jefferson from Riedesel, 13 June 1780
From: Riedesel, Friedrich Adolph (Adolf) von
To: Jefferson, Thomas


New York, 13 June 1780. Acknowledges TJ’s kindness in forwarding earlier letters to officers of the Convention army and encloses others to be so forwarded. Begs his own and Mme. de Riedesel’s remembrance to Mrs. Jefferson. The Riedesels have moved for the summer to a house a few miles out of town on the East River. The children are well and have not forgotten Mrs. Jefferson’s kindnesses.
